CHEM RX CORPORATION

750 Park Place

Long Beach, NY 11561

 

June 12, 2008

 

Mr. Gary M. Jacobs

 

 

 

Dear Mr. Jacobs:

 

This Employment Letter sets forth the terms and conditions of your employment
with Chem Rx Corporation (“Chem Rx”) and its subsidiaries from time to time
(collectively, the “Group”).

 

1.     Employment. Unless your employment is terminated in accordance with
Section 6 below, you agree to be employed, and Chem Rx agrees to employ you,
commencing on June 12, 2008 (the “Effective Date”) and ending on June 11, 2011
(such period, as it may be extended pursuant to the next following sentence, is
referred to as the “Term”). The foregoing notwithstanding, commencing on June
12, 2011 and on each one-year anniversary thereafter, the term shall
automatically be extended for one additional year if both (a) not less than 60
days and not more than 90 days before the expiration of the then current term,
you provide Chem Rx with written notice of your desire to extend the term, and
(b) Chem Rx does not provide you with written notice, at least 30 days before
the end of the then current term, of Chem Rx’s election not to extend the term.
The portion of the Term during which you are actually employed by Chem Rx is
referred to as the “Employment Period”.

2.

Position; Duties.

(a)       You will be employed by Chem Rx as its Chief Financial Officer. In
such capacity, you will report to the Chief Executive Officer of Chem Rx, and
shall have such authority and perform such duties as are customary for a chief
financial officer of a Delaware corporation or as may be assigned by the Chief
Executive Officer and the Board of Directors of Chem Rx consistent with your
position as Chief Financial Officer. You agree to comply with such lawful
policies of Chem Rx as may be adopted from time to time. During the Employment
Period, your principal place of employment will be at the Group’s headquarters
in Long Beach, New York.

(b)       You agree to use your best efforts in the performance of your duties
hereunder, to devote substantially all of your working time to the performance
of such duties, to perform such duties faithfully, and while you remain
employed, not to engage in any other business activity that is in conflict with
your duties and obligations to the Group. The foregoing notwithstanding, Chem Rx
acknowledges that (i) until June 30, 2008 you will devote a portion of your time
to winding-up your duties at your current employer Karat Platinum Inc.
(“Karat”), it being understood and agreed that no later than

 

--------------------------------------------------------------------------------



July 1, 2008 you will commence your full-time employment with Chem Rx and on the
earlier of July 15, 2008 or the date Karat files its Form 10-K with the
Securities and Exchange Commission you shall resign all of your positions
(including your positions as chief financial officer and chief operating
officer) with Karat, (ii) you may continue to be a non-employee, non-officer
advisor to Karat provided that such activity shall not interfere with the
performance of your full-time employment with Chem Rx, (iii) you may continue to
serve on the board of directors of Surge Components, Inc., (iv) you may continue
to serve on the board of directors of and as an advisor to Gomez Family
Enterprises Inc., and (v) you may continue to serve as an advisor to Bentley
Associates L.P.; provided, however, that none of the foregoing shall prevent you
from devoting substantially all of your working time to the performance of your
duties hereunder. Any additional outside activities (including any increase in
your duties and activities for any of the foregoing activities, such as, but
without limitation, accepting any committee memberships on any board of
directors on which you serve) shall be subject to prior written the approval of
Chem Rx. You may also engage in the activities of (x) serving as an officer or
director of, or otherwise participating in, non-profit educational, welfare,
social, religious and civic organizations, and (y) managing personal and family
investments, provided that such activities set forth in clauses (x) and (y) do
not materially interfere with the performance and fulfillment of your duties and
responsibilities hereunder.

3.

Base Salary; Bonus; Equity Award.

(a)       During the Employment Period, Chem Rx will pay you a base salary
(“Base Salary”) at an annual rate of $325,000, which will be reviewed on each
anniversary date hereof and subject to upward adjustment based on the
recommendation, review and approval of the Board of Directors of Chem Rx (the
“Board of Directors”) (or a committee thereof) and payable in accordance with
Chem Rx’s normal payroll practices.

(b)       For each calendar year that ends during the Employment Period, you
will have the opportunity to earn a bonus (a “Bonus”) of up to sixty percent
(60%) of the Base Salary earned by you during such year. The amount of your
Bonus for any calendar year shall be determined in the sole discretion of the
Board of Directors or a committee thereof, but shall not be less than $75,000
for each full year of your Employment Period (or, as applicable, a prorated
lesser amount for shorter periods). Except as set forth in Section 6, to receive
a Bonus, you must be employed on the last day of the calendar year for which a
Bonus is awarded. Each Bonus shall be paid 90 days after the end of the
applicable calendar year.

(c)       Upon the Effective Date, you will be granted an option to purchase
50,000 shares of common stock of Chem Rx (an “Option Award”), which option will
have an exercise price equal to the closing market price of the common stock on
the Effective Date, and will become exercisable in three equal installments on
the first, second and third annual anniversaries of the Effective Date, in each
case, provided that you are still employed by Chem Rx on the applicable date.
You will be entitled to receive an additional Option Award of 50,000 shares on
the first annual anniversary of the Effective

 

2

 

--------------------------------------------------------------------------------



Date, provided that you are still employed by Chem Rx on such anniversary date,
subject to the same vesting schedule. Each Option Award will be subject to the
execution and delivery of a stock option contract consistent with that used by
Chem Rx for its other senior executives, and will be subject to the Chem Rx
Corporation 2007 Incentive Compensation Plan. Any additional stock option grants
for any calendar year shall be determined in the sole discretion of the Board of
Directors or a committee thereof.

4.

Benefits; Reimbursement of Expenses.

(a)       Benefits. You shall participate in all medical and dental benefit
plans (with spousal and dependent coverage) and pension plans available to other
senior executives of Chem Rx generally. Chem Rx will pay the entire premium for
each such medical and dental benefit plan. Nothing in this Employment Letter
shall restrict Chem Rx’s ability to change or terminate any or all of its
benefit plans and programs from time to time, provided that such change affects
all participants in the plans, nor shall anything in this Employment Letter
prevent any such change from affecting you. If you die during the Employment
Period, Chem Rx will pay the COBRA premiums for the continuation of medical
insurance coverage for your spouse and dependents for a period of 18 months
following the date of death or such shorter period as your spouse and dependents
may be eligible for COBRA coverage (it being understood that to the extent such
payment would constitute a taxable benefit, Chem Rx may make applicable
withholding with respect to such taxable benefit from any amounts otherwise
payable to your estate upon your death).

(b)       Reimbursement of Expenses. Chem Rx shall reimburse you for your
reasonable expenses incurred in the performance of your duties hereunder. You
shall submit proof of all expenses (including, in the case of reimbursement,
proof of payment) in conformity with the regular policies and practices of Chem
Rx for its senior executives, but in no event shall you be permitted to submit a
claim for reimbursement more than three years after your separation from service
with the Group.

(c)       Auto Allowance. Chem Rx will pay you an auto allowance of $800 a month
during the Term. Chem Rx may satisfy any withholding tax obligation it may have
under applicable law with respect to such allowance.

5.         Vacation. You shall be entitled to four (4) weeks paid vacation time
during each year of the Employment Period, which shall be taken as mutually
determined by you and the Chief Executive Officer of Chem Rx.

6.

Termination of Employment.

(a)       Death. Your employment will terminate upon your death. Your
beneficiaries will be entitled to (i) any earned but unpaid Base Salary, (ii)
any Bonus earned with respect to a completed period but not yet paid, (iii)
unreimbursed business expenses submitted in accordance with Section 4(b), and
(iv) any amounts accrued and payable under the terms of any of the Group’s
benefit plans (collectively the “Accrued Obligations”). In addition, your
beneficiaries will be entitled to the Prorated Bonus. For purposes of this
Employment Letter, “Prorated Bonus” means the Bonus to which you

 

3

 

--------------------------------------------------------------------------------



would have been entitled had you remained employed until the end of the calendar
year in which such termination occurs, multiplied by a fraction, the numerator
of which is the number of days that you were employed during such calendar year,
and the denominator of which is 365. Any payments under this provision shall be
made 30 days after the date of your death, except that payment of the Prorated
Bonus, if any, shall be made 90 days after the end of the calendar year in which
termination occurs and amounts payable under any of the Group’s benefit plans
shall be paid in accordance with the terms of such plans.

(b)       Disability. Chem Rx may terminate your employment by reason of your
Disability. “Disability” means your inability to perform your essential job
functions by reason of a physical or mental impairment for a period of 120
consecutive days (or an aggregate of 180 days) within a period of 365
consecutive days as determined by an independent physician reasonably approved
by you (or your representative) and Chem Rx. Upon such termination, you will be
entitled to the Accrued Obligations and the Prorated Bonus. Any payments to you
under this provision shall be made 30 days after the date on which your
employment is terminated, except that payment of the Prorated Bonus, if any,
shall be made 90 days after the end of the calendar year in which termination
occurs and amounts payable under any of the Group’s benefit plans shall be paid
in accordance with the terms of such plans. Payment of the Prorated Bonus shall
be conditional upon your continuing compliance, other than any isolated,
insubstantial and inadvertent failure to comply that is not in bad faith, with
the restrictive covenants contained in Section 7, as well as your execution,
delivery and nonrevocation of release of claims in favor of Chem Rx, in
substantially the form attached as Exhibit A (the “Release”).

(c)       Termination for Cause. Chem Rx may terminate your employment during
the Term for Cause. “Cause” means your (i) commission of an act that constitutes
common law fraud or a felony, commission of any other crime involving moral
turpitude, or commission of any other tortious or unlawful act causing material
harm to the business, standing or reputation of the Group without the good faith
belief that such conduct was in the best interests of Chem Rx, (ii) material
breach of this Employment Letter, after Chem Rx has given you 10 days written
notice and an opportunity to cure such breach to the extent curable, (iii) your
willful failure or refusal to perform your material duties or obligations under
this Employment Letter, including, without limitation, willful refusal to abide
by the reasonable directions of the Board of Directors or any reasonable policy
adopted by the Board of Directors, in each case after Chem Rx has given you 10
days written notice and an opportunity to cure such failure or refusal to the
extent curable, (iv) willful misconduct or gross negligence in the performance
of your duties under this Employment Letter and (v) material misappropriation or
embezzlement of any property of the Group. Chem Rx shall not characterize any
termination of your employment as a termination for Cause unless (i) you are
given written notice of the conduct that constitutes Cause and (ii) you are
given an opportunity to be heard before the Board of Directors with counsel of
your choosing. If your employment is terminated for Cause, you will only be
entitled to the Accrued Obligations.

(d)       Termination by Chem Rx without Cause. Chem Rx may terminate your
employment during the Term for any or no reason. If Chem Rx terminates your

 

4

 

--------------------------------------------------------------------------------



employment during the Term without Cause or if your employment during the Term
is terminated by reason of your death or Disability, then, in addition to the
Accrued Obligations, and in lieu of any other severance benefits otherwise
payable under any Chem Rx policy or otherwise, subject to the limitations set
forth below, Chem Rx shall pay or provide you: (1) an amount equal to your
annual Base Salary, payable over the one-year period following termination of
your employment in accordance with Chem Rx’s normal payroll practices; (2) an
amount equal to the minimum annual Bonus of $75,000, payable over the one-year
period following termination of your employment in accordance with Chem Rx’s
normal payroll practices; and (3) one year of continued medical, dental and
other benefits that may be in effect on the date of termination of your
employment, provided that if Chem Rx’s plans do not permit you to participate on
this basis, Chem Rx will provide such benefits outside of the plans and provided
that if you become employed during this period and are eligible for comparable
coverage from your new employer, Chem Rx shall cease providing such benefits.
Your right to the payments and benefits set forth in clauses (1) through (3)
above (collectively the “Severance Benefits”) shall be conditional upon your
continuing compliance, other than any insubstantial failure to comply that is
not in bad faith, with the restrictive covenants contained in Section 7, as well
as your execution, delivery and nonrevocation of the Release. If you fail to
comply with the restrictive covenants set forth in Section 7 or to timely
deliver the Release so that the Revocation Period (as such term is defined in
the Release) has expired before the earliest date that the applicable Severance
Benefits would otherwise be paid under this Section 6(d), you will forfeit all
Severance Benefits (including the provision of benefits under clause (3) above);
provided, however, that Chem Rx shall not take any action to discontinue the
Severance Benefits for this reason unless it has given you 10 days written
notice and an opportunity to cure such breach to the extent curable. If you are
eligible for cash payments under clause (1) and you are a “specified employee”
under Section 409A of the Internal Revenue Code of 1986 and the regulations
promulgated thereunder (collectively, the “Code”), any portion of the payments
that either do not qualify under the “short-term deferral rule” or exceed two
times the lesser of (A) your “annualized compensation” for the calendar year
preceding your termination of employment (in each case, as those terms are
defined under Section 409A of the Code), or (B) the maximum amount that may be
taken into account under Section 401(a)(17) of the Code for the year in which
you terminate employment, shall be delayed until the first day of the seventh
month following your termination of employment, or if earlier, your death. If
you are eligible for cash payments under clauses (2) and/or (3), such payments
shall be made at the times as set forth above under clauses (2) and/or (3),
respectively, except that, to the extent necessary to avoid adverse consequences
to you under Section 409A of the Code, any such payments shall be delayed, if
later than the payment dates set forth in clauses (2) and (3) above, until the
first day of the seventh month following your termination of employment, or if
earlier, your death. Furthermore, Chem Rx shall not be required to make, and you
shall not be required to receive, any severance or other payment or benefit
under Section 6 hereof at such time as the making of such payment or the
provision of such benefit or the receipt thereof shall result in a tax to you
arising under Section 409A of the Code. The parties agree that for purposes of
Code Section 409A and Treasury Regulation 1.409A-

 

5

 

--------------------------------------------------------------------------------



2(b)(2)(iii), amounts payable under clause (1) shall be treated as a right to a
series of separate payments.

(e)       Termination by You for Good Reason. You may terminate your employment
during the Term for Good Reason. “Good Reason” means (i) any material breach by
Chem Rx of its obligations under this Employment Letter, (ii) any material
diminution of your duties, status, reporting lines or authority or (iii) a
relocation of your principal place of employment more than 50 miles from its
location in Long Beach, New York as of the date hereof. However, none of the
foregoing events or conditions will constitute Good Reason unless (w) you
provide Chem Rx with a written objection of the event or condition within 30
days following the initial existence of the condition, (x) Chem Rx does not
reverse or otherwise cure the event or condition to the extent curable within 30
days of receiving that written objection (y) you resign your employment within
30 days following the expiration of that cure period, and (z) your termination
of employment occurs within one year following the initial existence of one or
more of the conditions described in the previous sentence. If you terminate your
employment for Good Reason, you shall be treated as if your employment were
terminated by Chem Rx without Cause during the Term pursuant to Section 6(d)
above. Your right to such Severance Benefits shall be subject to the same
conditions as set forth in Section 6(d) regarding compliance with the
restrictive covenants and execution, delivery and nonrevocation of the Release.

(f)        Termination by You without Good Reason. You may terminate your
employment during the Term for any or no reason. If such termination is without
Good Reason, you must first provide Chem Rx advance written notice of at least
60 days. Upon such termination, you will only be entitled to the Accrued
Obligations.

 

(g)

Change of Control.

(a)       Upon any Change of Control (as hereinafter defined) during the Term,
you shall be entitled to receive, within 45 days after the Change of Control,an
amount equal to 400,000 multiplied by the dollar amount, if any, by which the
closing bid price of Chem Rx’s stock on the date of the completion of the Change
of Control exceeds the closing bid price of Chem Rx’s stock on the Effective
Date (the “Change of Control Payment”). During the 90-day period beginning 30
days after the completion of a Change of Control you may elect to terminate your
employment. If such a termination occurs you will be entitled to the Severance
Benefits. If a Change of Control occurs within six months after the date of a
termination by Chem Rx of your employment during the Term without cause, you
will be entitled to receive the Change of Control Payment.

(b)       “Change of Control” shall mean the occurrence of either of the
following:

 

6

 

--------------------------------------------------------------------------------



(i)        the shareholders of Chem Rx approve a plan of complete liquidation or
an agreement for the sale or disposition by Chem Rx of all or substantially all
of its assets; or

(ii)       the shareholders of Chem Rx approve a merger or consolidation of Chem
Rx with any other company which would result in the combined voting power of
Chem Rx’s voting securities representing less than 50% of the combined voting
power of the voting securities of such surviving entity immediately after such
merger or consolidation.

7.

Restrictive Covenants.

(a)       Executive’s Importance to the Group and the Effect of this Section 7.
You acknowledge that in the course of your involvement in the Group’s
activities, you have had and will continue to have access to Trade Secrets or
other Confidential Information and that you have profited and will continue to
profit from the goodwill associated with the Group. In view of your access to
the Trade Secrets or other Confidential Information and your importance to the
Group, if you compete with the Group either during or for a period of time
following the Term, the Group will likely suffer significant harm. In return for
the benefits you will receive from Chem Rx under this Employment Letter and to
induce Chem Rx to enter into this Employment Letter, and in light of the
potential harm that you could cause to the Group, you agree to the provisions of
this Section 7. You also acknowledge that Chem Rx would not have entered into
this Employment Letter if you did not agree to this Section 7. This Section 7
limits your ability to earn a livelihood in a Competitive Enterprise (as defined
below). You acknowledge, however, that complying with this Section 7 will not
result in severe economic hardship for you or your family.

(b)       Non-Competition. During the period commencing on the Effective Date
and ending on the second anniversary following the termination of your
employment for any reason (whether during or upon expiration of the Term), you
will not (except as an officer, director, stockholder, member, manager,
employee, agent or consultant of Chem Rx), directly or indirectly, own, manage,
operate, join, or have a financial interest in, control or participate in the
ownership, management, operation or control of, or be employed as an employee,
agent or consultant, or in any other individual or representative capacity
whatsoever, or use or permit your name to be used in connection with, or be
otherwise connected in any manner with, any Competitive Enterprise (as
hereinafter defined); provided that the foregoing restriction shall not be
construed to prohibit the ownership by you together with your affiliates and
associates, as the case may be, of not more than two percent (2%) of any class
of securities of any corporation that is engaged in any aspect of the Business,
having a class of securities registered pursuant to the Securities Exchange Act
of 1934, as amended, which securities are publicly owned and regularly traded on
any national exchange or in the over-the-counter market, provided further, that
such ownership represents a passive investment and that you together with your
affiliates and associates, either directly or indirectly, do not manage or
exercise control of any such corporation, guarantee any of its financial

 

7

 

--------------------------------------------------------------------------------



obligations, otherwise take part in its business other than exercising your
rights as a shareholder, or seek to do any of the foregoing; and provided
further, that if any Severance Benefits due to you are not paid when due, your
obligations under this Section 7(b) shall terminate upon failure of Chem Rx to
cure such non-payment after thirty (30) days’ prior written notice.
Notwithstanding anything to the contrary in this Employment Letter or any other
document or instrument, except as expressly set forth in the preceding sentence,
no breach or failure to perform on the part of the Chem Rx or any of its
affiliates shall relieve you of your obligations under this Section 7. As used
herein, (i) “Competitive Enterprise” shall mean any business or enterprise that
is engaged in the Business (as hereinafter defined) in any state in the United
States in which the Group is then engaged or planning to engage in the Business,
and (ii) the “Business” shall include the institutional pharmacy business and,
until the first anniversary following the termination of your employment for any
reason, the Medicare Part B service and supply business.

(c)       Non-Solicitation. During the period commencing on the Effective Date
and ending on the first anniversary following the termination of your employment
for any reason (whether during or upon expiration of the Term) (the
“Non-Solicitation Period”), you agree to refrain from (i) contacting any of the
Group’s customers, or any person that you know is a prospective customer, for
the purpose of soliciting such customer to transact business with a Competitive
Enterprise or reduce or refrain from doing any business with the Group, (ii)
transacting business with any such customer that would cause you to be engaged
in a Competitive Enterprise or to cause such customer to reduce or refrain from
doing any business with the Group or (iii) interfering with or damaging any
relationship between the Group and any such customer. You further agree that
during the Non-solicitation Period, you shall not, directly or indirectly, (x)
solicit or influence any individual who is an employee or consultant of the
Group or was an employee or consultant of the Group during the Employment Period
or within 12 months before the date of termination of the Employment Period to
terminate his or her employment or consulting relationship with the Group or to
apply for or accept employment with a Competitive Enterprise or (y) employ or
retain any such individual.

(d)       Trade Secrets and Confidential Information. You recognize that it is
in the legitimate business interest of Chem Rx to restrict your disclosure or
use of Trade Secrets or other Confidential Information (as defined below)
relating to the Group for any purpose other than in connection with your
performance of your duties to the Group, and to limit any potential
appropriation of such Trade Secrets or other Confidential Information. You
therefore agree that all Trade Secrets or other Confidential Information
relating to the Group, or any of their respective subsidiaries or businesses,
heretofore or in the future obtained by you shall be considered confidential and
the proprietary information of Chem Rx. You shall not use or disclose, or
authorize any other person or entity to use or disclose, any Trade Secrets or
other Confidential Information. The term “Trade Secrets or other Confidential
Information” shall mean all secret, confidential or proprietary information
(whether or not reduced to writing and whether or not patentable or subject to
protection by copyright and including, without limitation, any information
conceived, originated, discovered or developed by you) about the Group and its
businesses, and its methods, processes, products and services, past, present or

 

8

 

--------------------------------------------------------------------------------



contemplated, including, without limitation: any and all information concerning
strategies, sales, sales volume, sales methods, sales proposals, pricing,
customers and prospective customers, identity of key personnel in the employ of
customers, customer lists, and prospective customers, trade secrets, know-how,
computer programs, system documentation, system hardware, product hardware,
software systems, related software development, manuals, formulae, processes,
methods, machines, compositions, ideas, improvements, inventions, studies,
policies, procedures or, information received by the Group from third parties in
confidence and other confidential or proprietary information belonging to the
Group or relating to the affairs of the Group. Trade Secrets or other
Confidential Information shall also include buying habits and preferences and
other non-public information concerning customers and prospective customers of
the Group. Notwithstanding anything to the contrary contained herein, “Trade
Secrets or other Confidential Information” shall not include information that
(i) is or becomes generally available to, or known by, the public, other than as
a result of a wrongful disclosure by you, or (ii) was known by you on a
non-confidential basis from any source, other than Chem Rx or its
representatives, prior to the date of your employment hereunder, so long as you
did not know (after reasonable inquiry) that such source was prohibited from
disclosing such information to you by a contractual, legal, or fiduciary
obligation. If you are compelled to disclose any Trade Secrets or other
Confidential Information by court order or other legal process, then, to the
extent permitted by applicable law, you shall promptly so notify the Group so
that it may seek a protective order or other assurance that confidential
treatment of such Trade Secrets or other Confidential Information shall be
afforded, and you shall reasonably cooperate with the Group in connection
therewith.

(e)       Discoveries and Works. All Discoveries and Works initiated, made or
conceived by you, during your employment by Chem Rx or any other member of the
Group, whether alone or in conjunction with others and whether prior to or
following the date hereof, that relate to the activities of the Group shall be
owned exclusively by Chem Rx, and you hereby assign to Chem Rx all right, title
and interest you may have or acquire in all such Discoveries and Works. The term
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets or other Confidential Information, patents and patent
applications, trademarks and trademark registrations and applications, service
marks and service mark registrations and applications, trade names, copyrights
and copyright registrations and applications. You shall (a) promptly notify and
make full disclosure to Chem Rx of any Discoveries and Works, and execute and
deliver any documents requested by Chem Rx to evidence or better assure title to
Discoveries and Works in Chem Rx, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Group, (c) assist Chem Rx in obtaining, maintaining and enforcing for itself
at its own expense United States and foreign patents, copyrights, trade secret
protection or other protection of or rights in any and all Discoveries and Works
and (d) promptly execute, whether during the Employment Period or thereafter,
all applications or other endorsements necessary or appropriate to maintain
patents and other rights for Chem Rx and to protect the title of Chem Rx,
including but not limited to assignments of such patents and other rights. You
acknowledge that all Discoveries and Works shall be deemed “works made for hire”
under the Copyright Act of 1976, as amended, 17 U.S.C. § 101.

 

9

 

--------------------------------------------------------------------------------



(f)        No Public Statements or Disparagement. You agree that, except as
required by applicable law or regulation, you will not knowingly make any public
statement that would libel, slander or disparage the Group or any of their
respective past or present officers, directors, employees or agents. Chem Rx
agrees that, except as required by applicable law or regulation, it will not,
and it will cause the other members of the Group not to, knowingly make any
public statement that would libel, slander or disparage you. Notwithstanding
this Section, nothing contained herein shall limit or impair your or the Group’s
ability to provide truthful testimony in response to any validly issued
subpoena.

(g)       Remedies. You agree that Chem Rx’s remedies at law for any breach or
threat of breach by you of any of the provisions of this Section 7 will be
inadequate, and that, in addition to any other remedy to which Chem Rx may be
entitled at law or in equity, Chem Rx shall be entitled to a temporary or
permanent injunction or injunctions or temporary restraining order or orders to
prevent breaches of the provisions of this Section 7 and to enforce specifically
the terms and provisions hereof, in each case without the need to post any
security or bond and without the requirement to prove that monetary damages
would be difficult to calculate and that remedies at law would be inadequate.
Nothing herein contained shall be construed as prohibiting Chem Rx from
pursuing, in addition, any other remedies available to the Group for such breach
or threatened breach.

(h)       Enforceability. It is expressly understood and agreed that although
the parties consider the restrictions contained in this Section 7 hereof to be
reasonable for the purpose of preserving the goodwill, proprietary rights and
going concern value of the Group, if a final determination is made by an
arbitrator or court, as the case may be, having jurisdiction that the time or
territory or any other restriction contained in this Section 7 is an
unenforceable restriction on your activities, the provisions of this Section 7
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such arbitrator or court,
as the case may be, may determine or indicate to be reasonable. Alternatively,
if the arbitrator or court, as the case may be, referred to above finds that any
restriction contained in this Section 7 or any remedy provided herein is
unenforceable, and such restriction or remedy cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained therein or the availability of any other remedy.

8.         Indemnification. Chem Rx shall indemnify and hold you harmless from
and against any and all losses, costs, damages or expenses (including reasonable
attorneys' fees) arising out of any claim or legal action brought against you,
whether or not ultimately defensible under the applicable "Business Judgment
Rule," relating in any way to the services performed by you as an officer,
director or manager for Chem Rx or any of its subsidiaries, whether arising
during or after the Employment Period. This indemnification provision is
intended to be broadly interpreted and to provide for indemnification to the
full extent permitted by applicable law. In addition, Chem Rx shall cause you to
be added as an “officer” covered under the Chem Rx director and officer
liability insurance policy.

 

10

 

--------------------------------------------------------------------------------



9.         Withholding. Chem Rx shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for Chem Rx to satisfy any
withholding tax obligation it may have under applicable law. Notwithstanding the
foregoing, you are solely responsible for paying all required taxes on any
payments or other compensation provided under this Employment Letter.

10.       Governing Law. The terms of this Employment Letter, and any action
arising hereunder, shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within the State.

11.       Waiver. This Employment Letter may not be released, changed or
modified in any manner, except by an instrument in writing signed by you and
Chem Rx. The failure of either party to enforce any of the provisions of this
Employment Letter shall in no way be construed to be a waiver of any such
provision. No waiver of any breach of this Employment Letter shall be held to be
a waiver of any other or subsequent breach.

12.       Assignment. This Employment Letter is personal to you. You shall not
assign this Employment Letter or any of your rights and/or obligations under
this Employment Letter to any other person. Chem Rx may, without your consent,
assign this Employment Letter to any successor to its business.

13.       Dispute Resolution. To benefit mutually from the time and cost savings
of arbitration over the delay and expense of the use of the federal and state
court systems, all disputes involving this Employment Letter (except, at the
election of Chem Rx, for injunctive relief with respect to disputes arising out
of an alleged breach or threatened breach of the restrictive covenants contained
in Section 7), including claims of violations of federal or state discrimination
statutes or public policy, shall be resolved pursuant to binding arbitration in
New York, New York administered by the American Arbitration Association under
its Employment Dispute Resolution Rules then in effect. In the event of a
dispute, a written request for arbitration shall be submitted to the New York,
New York office of the American Arbitration Association. The award of the
arbitrators shall be final and binding and judgment upon the award may be
entered in any court having jurisdiction thereof. Except as otherwise provided
above, this procedure shall be the exclusive means of settling any disputes that
may arise under this Employment Letter. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of Section 7 hereof, the parties hereby submit to
the non-exclusive jurisdiction of the Supreme Court of the State of New York,
New York County, or the United States District Court for the Southern District
of New York, and agree that service of process in such arbitration or court
proceedings shall be satisfactorily made upon it if sent by registered mail
addressed to it at the address referred to below in Section 17. All fees and
expenses of the arbitrators and all other expenses of the arbitration, except
for attorneys’ fees and witness expenses which shall be borne by each party,
shall be shared equally by you and Chem Rx. However, if in any arbitration
proceeding or injunctive action, an award or decision is made in your favor on
any material claim, Chem Rx shall reimburse all of your costs, including
reasonable attorneys’ fees, that you incurred in connection with such proceeding
or action. You and Chem Rx agree that there will be no punitive damages payable
as a result of any dispute

 

11

 

--------------------------------------------------------------------------------



involving this Employment Letter or otherwise involving your employment and
agree not to request punitive damages.

14.       No Conflicts. You represent and warrant to Chem Rx that your
acceptance of employment and the performance of your duties for the Group will
not conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Employment Letter.

15.       Entire Agreement. Upon the Effective Date, this Employment Letter
supersedes all previous and contemporaneous communications, agreements and
understandings between you and Chem Rx or any other member of the Group, and
constitutes the sole and entire agreement among you and the Group pertaining to
the subject matter hereof.

16.        Counterparts. This Employment Letter may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

17.       Notices. All notices, requests, demands and other communications under
this Employment Letter must be in writing and will be deemed given (i) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (ii) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(iii) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 17):

 

If to you, to your address then on file with Chem Rx’s payroll department.

 

If to Chem Rx, to:

Chem Rx Corporation

750 Park Place

Long Beach, NY 11561

Attention: Corporate Secretary

 

with a copy to:

 

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attention: Richard P. Ackerman

Facsimile: (212) 704-6288

 

12

 

--------------------------------------------------------------------------------





If the foregoing is acceptable to you, kindly sign and return to us one copy of
this Employment Letter.

 

Sincerely yours,

 

CHEM RX CORPORATION

 

By:     /s/ Jerry Silva                    

 

Name:  Jerry Silva
Title:  Chairman and Chief Executive Officer

 

 

AGREED TO AND ACCEPTED BY:

 

/s/ Gary M. Jacobs

Gary M. Jacobs

 

13

 

--------------------------------------------------------------------------------



Exhibit A

 

RELEASE OF EMPLOYMENT CLAIMS

 

Gary M. Jacobs ("Executive"), for and in consideration of the payments and
benefits that Executive shall receive under the Employment Letter between the
Executive and Chem Rx Corporation (“Chem Rx”) dated June 12, 2008 (the
“Employment Letter”), hereby executes the following General Release ("Release")
and agrees as follows:

 

1.         Executive, on behalf of Executive and Executive's agents, assignees,
attorneys, successors, assigns, heirs, administrators and executors, does hereby
fully and completely forever release Chem Rx and its subsidiaries, affiliates,
predecessors and successors and all of its past and/or present officers,
directors, partners, members, managing members, managers, executives, agents,
representatives, administrators, attorneys, insurers and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Releasees”), from any and all causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, differences, judgments,
claims, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, variances, trespasses, extents, executions
and demands of any kind whatsoever, which Executive or Executive's heirs,
executors, administrators, successors and assigns ever had, now have or may have
against the Releasees or any of them, in law, admiralty or equity, whether known
or unknown to Executive, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this Release is
signed by Executive that arises from, in connection with or in relationship to
Executive's employment or other service relationship with Chem Rx or its
affiliates, the termination of any such employment or service relationship and
any applicable employment, compensatory or equity arrangement with Chem Rx or
its affiliates; provided that such released claims shall not include any claims
(i) to entitlements under Section 6 of the Employment Letter or (ii) for
indemnification under Section 8 of the Employment Letter or the certificate of
incorporation, by-laws or other similar organizational documents of Chem Rx with
regard to Executive’s service as an officer of Chem Rx, (such released claims
are collectively referred to herein as the "Released Claims").

 

2.         Notwithstanding the generality of paragraph (1) above, the Released
Claims include, without limitation, (a) any and all claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (b) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule, regulation or under the
common law, including compensatory damages, punitive damages, attorney's fees,
costs, expenses and all claims for any other type of damage or relief.

 

14

 

--------------------------------------------------------------------------------



3.         By signing this Release, Executive waives any right that Executive
has or may have had to bring a lawsuit or make any claim against the Releasees
based on any acts or omissions of the Releasees up to the date of the signing of
this Release.

 

4.         Executive represents that he has read carefully and fully understands
the terms of this Release, and that Executive has been advised to consult with
an attorney and has had the opportunity to consult with an attorney prior to
signing this Release. Executive acknowledges that he is executing this Release
voluntarily and knowingly and that he has not relied on any representations,
promises or agreements of any kind made to Executive in connection with
Executive's decision to accept the terms of this Release, other than those set
forth in this Release. Executive acknowledges that Executive has been given at
least twenty-one (21) days to consider whether Executive wants to sign this
Release and that the Age Discrimination in Employment Act gives Executive the
right to revoke this Release within seven (7) days after it is signed, and
Executive understands that he will not receive any payments due him under the
Employment Letter until such seven (7) day revocation period (the “Revocation
Period”) has passed and then, only if Executive has not revoked this Release.
Upon such revocation, this Release and the severance provisions of the
Employment Letter shall be null and void and of no further force and effect. To
the extent Executive has executed this Release within less than twenty-one (21)
days after its delivery to Executive, Executive hereby acknowledges that his
decision to execute this Release prior to the expiration of such twenty-one (21)
day period was entirely voluntary.

 

 

______________________________

Gary M. Jacobs

 

 

15

 

 